DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022 has been entered.
Applicant’s amendment and accompanying remarks filed October 17, 2022 are acknowledged.
Examiner acknowledges amended claims 1 and 10.
The rejection of the claims 1-5 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Bertucelli et al., WO 2015/161024, as evidenced by Wall Definition & Meaning – Merriam Webster is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bertucelli et al., WO 2015/161024 in view of Dapeng, CN201512872.

	Regarding claim 1, paragraph 0004 of Bertucelli discloses a panel comprising a non-steel based facing Al, a fire barrier layer B [high density layer], an insulating foam D and another facing A2.  Paragraph 0004 also discloses an optional further barrier layer. Bertucelli does not require a further barrier layer. Paragraph 0017 discloses that the fire barrier layer has a density of 100 g/L to 1200 g/L [100 kg/cm3 to 1200 kg/cm3]. Paragraph 0011 discloses that the fire barrier layer includes polyurethane. Paragraph 0053 discloses that the foam core may be rigid and has a
density ranging from 20 g/L to 80 g/L [20 kg/cm3 to 80 kg/cm3]. Additionally, paragraph 0053
discloses that the foam core can include a polyurethane core. Paragraph 0015 discloses that the insulation panel may be used in different types of construction such as masonry constructions and that the insulation panel may be fastened to the outer surface of a wall.  
	Bertucelli is silent to the external masonry wall having an outer surface is an external masonry wall of a building.  Dapeng discloses a thermal insulation exterior wall in particular to a building thermal insulation wall [0001-0002 and 0007].  Paragraph 0014 of Dapeng discloses a base wall evenly painted with a polyurethane primer having a rigid foam polyurethane sprayed onto the polyurethane primer layer.  Paragraph 0010 discloses that the base wall is a masonry wall or a concrete wall.  Paragraph 0009 discloses that the density of the rigid foam polyurethane is 35-40 kg/m3.  Paragraph 0017 of Dapeng discloses that the wall body is suitable for building providing energy savings.  Bertucelli and Dapeng are analogous art in that both references disclose a multilayer comprising a rigid foamed polyurethane adjacent to a polyurethane layer wherein the multilayer can be affixed to a masonry outer wall.  Paragraph 0013 of Bertucelli discloses that the insulation panel has excellent thermal insulation.  Paragraph 0013 of Bertucelli discloses that the insulation panel has excellent thermal insulation.  Dapeng discloses in paragraph 0007 to achieve better thermal insulation.  One of ordinary skill in the art before the effective filing date of the invention would utilize the insulation panel in a masonry construction having an outer for a building to provide enhanced thermal insulation.

	Regarding claims 2 and 14, paragraph 0024 of Bertucelli discloses that the barrier includes a polymer matrix formed from a polyol reactant and an isocyanate component including at least one isocyanate-containing reactant.

	Regarding claim 3, Table 2 of Bertucelli discloses the composition of the fire barrier layer.  The fire barrier layer does not include a blowing agent.

	Regarding claims 4 and 15, paragraph 0053 of Bertucelli discloses that the foam core can include a polyurethane core that is formed from a polyol combined with a blowing agent and a catalyst and an isocyanate. Paragraph 0053 discloses that the foam core can be rigid.

	Regarding claim 5, paragraph 0004 of Bertucelli discloses a panel comprising a non-steel based facing Al, a fire barrier layer B [high density layer], an insulating foam D and another facing A2.  Paragraph 0004 also discloses an optional further barrier layer. Bertucelli does not require a further barrier layer. The fire barrier layer [high density polyurethane layer] is adhered to the foam core.
	Regarding claim 6 of Bertucelli, paragraph 0050 discloses that the facing can include a glass-fleece.

	Regarding claim 7, paragraph 0025 of Bertucelli discloses that the polyol can include a polyester polyol. Paragraph 0031 discloses a flame retardant present in the polyurethane polymer matrix of the fire barrier layer. Paragraph 0024 discloses that the barrier includes a polymer matrix formed from a polyol reactant and an isocyanate component including at least one isocyanate-containing reactant. See also Table 2.

	Regarding claim 8, paragraph 0019 of Bertucelli discloses expandable graphite in the barrier layer [high density polyurethane layer].

	Regarding claim 9, paragraph 0055 of Bertucelli discloses that the foam core can include glass fibers embedded in the foam core.

	Regarding claim 10, paragraph 0004 of Bertucelli discloses a panel comprising anon-steel based facing Al, a fire barrier layer B [high density layer], an insulating foam D and another facing A2.  Paragraph 0004 also discloses an optional further barrier layer. Bertucelli does not require a further barrier layer. Paragraph 0017 discloses that the fire barrier layer has a density of 100 g/L to 1200 g/L [100 kg/cm3 to 1200 kg/cm3]. Paragraph 0011 discloses that the fire barrier layer includes polyurethane. Paragraph 0053 discloses that the foam core may be rigid and has a
density ranging from 20 g/L to 80 g/L [20 kg/cm3 to 80 kg/cm3]. Additionally, paragraph 0053
discloses that the foam core can include a polyurethane core. Paragraph 0015 discloses that the
panel can be glued to an outer surface of a wall. Paragraph 0015 discloses that the insulation
panel may be used in masonry construction. paragraph 0055 discloses that the foam core can
include glass fibers embedded in the foam core.

	Regarding claim 11, paragraph 0057 of Bertucelli disclose providing a first face with a fire barrier in the form of a liquid reaction mixture comprising a dispersion in an isocyanate-based reaction mixture, and applying an insulating foam layer in the form of a liquid reaction mixture the fire barrier layer. Additionally, the method further includes applying a second facing to the insulating foam layer. Paragraph 0057 discloses a continuous lamination process using a double belt/band arrangement curing the laminate. See also paragraph 0081.

	Regarding claim 12, paragraph 0050 of Bertucelli discloses that the first facing can include a polymer membrane based material [removable film]. Additionally, paragraph 0050 discloses that the facing can include an aluminum foil [film]. Applicant’s claim is not specific to the film.  Aluminum foil is removable.

	Regarding claim 13, paragraph 0084 of Bertucelli discloses that the aluminum foil is peeled off and the panel is cut in the middle of the thickness [forming a trough across the thickness of the panel including the high density polyurethane layer (fire barrier layer)).

Response to Arguments
8.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786